Citation Nr: 1121892	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  07-35 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for depression with anxiety and panic attacks.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from to March 1993 to May 1995.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Columbia, South Carolina Department of Veterans' Affairs (VA) Regional Office (RO).  In a November 2005 rating decision, the Veteran's service-connected depressive disorder was assigned a 50 percent disability rating, effective August 18, 2005.  Thereafter, the Veteran's disability rating of 50 percent for depression with anxiety and panic attacks was confirmed and continued by a May 2006 rating decision.  She filed a timely substantive appeal on this issue.  

The Board observes that a claim for a total disability rating based upon individual unemployability (TDIU), as due to the Veteran's service-connected depression with anxiety and panic attacks has been raised by the Veteran during the pendency of this appeal.  In light of the ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009), entitlement to a TDIU rating will be considered as part of the determination of the appropriate disability rating for the service-connected depression with anxiety and panic attacks rather than as a separate claim.  Id. at 455.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to her claim for a disability rating in excess of 50 percent for depression with anxiety and panic attacks.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In the February 2011 Informal Hearing Presentation, the Veteran's representative argued that the Veteran contended that the current disability rating did not accurately reflect the severity of her condition and a 70 percent disability rating with individual unemployability benefits was requested.  

As the Veteran was last provided a VA examination in May 2007, approximately five years ago, and the statements by the Veteran and her representative indicate that her depression with anxiety and panic attacks symptoms have worsened since that time, the Board finds that a current VA examination is necessary to adequately evaluate the claim.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPCGPREC 11-95 (1995); see also 38 C.F.R. § 3.327 (a reexamination will be requested whenever there is a need to verify the current severity of a disability).  

As the record reflects the Veteran had received continuing mental health treatment at VA and no VA medical records have been associated with the file since January 2007, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain and associate with the claims file any pertinent medical records adequately identified by the Veteran, to include all VA medical records from 2007 to the present.  All records which are not duplicates of those already in the claims file should be associated with the claims file.  The RO/AMC should document whether or not these documents were available.  

2.  After the records specified in paragraph one (1) have been associated with the record or a negative response has been documented in the record, the RO/AMC should schedule the Veteran for a VA psychiatric examination of the Veteran's current depression with anxiety and panic attacks by an appropriate specialist, to determine the current nature and etiology of the her service-connected depression with anxiety and panic attacks.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination, specifically to include a review of the previous VA examinations in November 2005 and May 2007 as well as any relevant VA medical records.  The examination report is to contain a notation that the examiner reviewed the claims file.  

The evaluation of depression with anxiety and panic attacks should consist of all necessary psychiatric testing, to include a mental status evaluation.  

The examiner is asked to comment on the degree of severity of the Veteran's service-connected depression with anxiety and panic attacks and its affect on her employment and activities of daily living.  

The examiner should specifically opine as to whether the Veteran is unable to secure and follow a substantially gainful occupation by reason of her service-connected depression with anxiety and panic attacks.

A complete rationale must be given for any opinion expressed, and the foundation for all conclusions should be set forth.  The report of the examination should be associated with the claims file.

3.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  If the benefits sought on appeal remain denied, the Veteran and her representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


